UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. COMMISSION FILE NUMBER 001-31924 NELNET, INC. (Exact name of registrant as specified in its charter) NEBRASKA (State or other jurisdiction of incorporation or organization) 84-0748903 (I.R.S. Employer Identification No.) , SUITE 201 LINCOLN, NEBRASKA (Address of principal executive offices) (Zip Code) (402) 458-2370 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [X] Non-accelerated filer []Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] As of July 31, 2011, there were 37,043,597 and 11,495,377 shares of Class A Common Stock and Class B Common Stock, par value $0.01 per share, outstanding, respectively (excluding 11,317,364 shares of Class A Common Stock held by wholly owned subsidiaries). NELNET, INC. FORM 10-Q INDEX June 30, 2011 PART I. FINANCIAL INFORMATION Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures about Market Risk 70 Item 4. Controls and Procedures 76 PART II. OTHER INFORMATION Item 1. Legal Proceedings 76 Item 1A. Risk Factors 77 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 78 Item 6. Exhibits 80 Signatures 81 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS NELNET, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share data) As of As of June 30, 2011 December 31, 2010 (unaudited) Assets: Student loans receivable (net of allowance for loan losses of $42,300 and $43,626, respectively) $ 23,948,014 Student loans receivable - held for sale — 84,987 Cash and cash equivalents: Cash and cash equivalents - not held at a related party 12,851 6,952 Cash and cash equivalents - held at a related party 103,490 276,849 Total cash and cash equivalents 116,341 283,801 Investments - trading securities 31,664 43,236 Restricted cash and investments 610,730 668,757 Restricted cash - due to customers 64,452 88,528 Accrued interest receivable 302,481 318,152 Accounts receivable (net of allowance for doubtful accounts of $1,172 and $1,221, respectively) 51,116 52,614 Goodwill 117,118 117,118 Intangible assets, net 37,564 38,712 Property and equipment, net 34,593 30,573 Other assets 94,224 101,054 Fair value of derivative instruments 182,450 118,346 Total assets $ 25,893,892 Liabilities: Bonds and notes payable $ 24,672,472 Accrued interest payable 17,093 19,153 Other liabilities 172,386 191,017 Due to customers 64,452 88,528 Fair value of derivative instruments 23,383 16,089 Total liabilities 23,882,727 24,987,259 Shareholders' equity: Preferred stock, $0.01 par value. Authorized 50,000,000 shares; no shares issued or outstanding — — Common stock: Class A, $0.01 par value. Authorized 600,000,000 shares; issued and outstanding 37,044,372 shares as of June 30, 2011 and 36,846,353 shares as of December 31, 2010 370 368 Class B, convertible, $0.01 par value. Authorized 60,000,000 shares; issued and outstanding 11,495,377 shares as of June 30, 2011 and December 31, 2010 115 115 Additional paid-in capital 74,646 76,263 Retained earnings 914,823 831,057 Employee notes receivable ) ) Total shareholders' equity 988,784 906,633 Commitments and contingencies Total liabilities and shareholders' equity $ 25,893,892 See accompanying notes to consolidated financial statements. 2 NELNET, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except share data) (unaudited) Three months Six months ended June 30, ended June 30, Interest income: Loan interest $ 155,353 276,292 290,320 Investment interest 856 1,304 1,582 2,305 Total interest income 139,790 156,657 277,874 292,625 Interest expense: Interest on bonds and notes payable 51,054 59,243 103,361 110,102 Net interest income 88,736 97,414 174,513 182,523 Less provision for loan losses 5,250 6,200 9,000 11,200 Net interest income after provision for loan losses 83,486 91,214 165,513 171,323 Other income (expense): Loan and guaranty servicing revenue 37,389 36,652 73,025 73,046 Tuition payment processing and campus commerce revenue 14,761 12,795 34,130 30,177 Enrollment services revenue 32,315 35,403 66,183 68,674 Software services revenue 4,346 5,499 9,123 9,843 Other income 6,826 8,496 13,318 15,756 Gain on sale of loans and debt repurchases — 8,759 8,307 18,936 Derivative market value and foreign currency adjustments and derivative settlements, net ) Total other income 75,302 96,996 180,715 207,506 Operating expenses: Salaries and benefits 42,881 40,962 86,793 81,606 Cost to provide enrollment services 22,140 24,111 44,979 46,136 Depreciation and amortization 6,769 9,728 13,545 20,511 Restructure expense — 72 — 1,269 Other 28,767 33,348 54,872 62,403 Total operating expenses 100,557 108,221 200,189 211,925 Income before income taxes 58,231 79,989 146,039 166,904 Income tax expense ) Net income $ 49,993 92,005 104,315 Earnings per common share: Net earnings - basic $ 1.00 1.90 2.08 Net earnings - diluted $ 0.99 1.89 2.08 Weighted average common shares outstanding: Basic 48,302,779 49,735,398 48,237,411 49,726,099 Diluted 48,488,046 49,934,648 48,425,886 49,923,680 See accompanying notes to consolidated financial statements. 3 NELNET, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY AND COMPREHENSIVE INCOME (Dollars in thousands, except share data) (unaudited) Preferred Class A Class B Additional Employee Total stock Common stock shares Preferred common common paid-in Retained notes shareholders’ shares Class A Class B stock stock stock capital earnings receivable equity Balance as of March 31, 2010 — 38,587,293 11,495,377 $ — 386 115 112,980 726,982 ) 839,213 Comprehensive income: Net income — 49,993 — 49,993 Cash dividend on Class A and Class B common stock - $0.07 per share — ) — ) Issuance of common stock, net of forfeitures — 71,156 — — 1 — 701 — — 702 Compensation expense for stock based awards — 366 — — 366 Repurchase of common stock — ) — — (7
